UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 2, 2011 STEELE RESOURCES CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada 333-143970 75-3232682 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3081 Alhambra Drive, Suite 208 Cameron Park, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (530) 672-6225 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Reverse Split of Registrant’s Outstanding Stock On May 2, 2011 the Company’s outstanding common stock was consolidated pursuant to a1-for-3 reverse stock split. As a result of the reverse stock split the Company’s outstanding common shares changed from 101,633,334 to approximately 33,877,778 and its number of authorized shares of common stock reduced from 900 million to 300 million shares. Any fractional shares resulting from the reverse stock split are to be rounded-up to the next whole share. The new CUSIP number for the post-split shares is 858203 201. Stockholders are not required to exchange their existing stock certificates for new post-split stock certificates but may do so by submitting their stock certificate(s) to Island Stock Transfer Inc. (the Company’s stock transfer agent).Stockholders not wishing to have new stock certificates issued, may retain their existing share certificates. At such time as the share certificate(s) is submitted for transfer upon sale, a new post-split share certificate will be issued to the buyer. For the next 20 days the Company’s trading symbol (“SELR”) will carry a “D” reflecting the shares traded as post-split shares. Item 5.03Amendment to Articles of Incorporation The Company filed a Certificate of Change with the Nevada Secretary of State reflecting the 1-for-3 reverse stock split which became effective on May 2, 2011. The Certificate of Change also reflects the reduction in the number of authorized shares of common stock to 300,000,000. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Certificate of Change to the Articles of Incorporation effective May 2, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 5, 2011 STEELE RESOURCES CORPORATION By: /s/ Scott Dockter A.Scott Dockter, Chief Executive Officer 3
